363 So.2d 1101 (1978)
William FLOOD, Appellant,
v.
Fred W. WARE and Ware Plumbing, Inc., a Florida Corporation, Appellee.
No. 77-1628.
District Court of Appeal of Florida, Second District.
September 20, 1978.
Rehearing Denied November 2, 1978.
Jack F. White, Jr., Clearwater, for appellant.
F. Wallace Pope, Jr., of Johnson, Blakely, Pope & Bokor, P.A., Clearwater, for appellee Ware.
Gilbert P. MacPherson of Robinson, MacPherson, Harper & Kynes, Clearwater, for appellee Ware Plumbing.
SCHEB, Judge.
William Flood appeals and Fred W. Ware cross-appeals from jury verdicts and the judgment entered upon them against appellee Fred W. Ware and appellee Ware Plumbing, Inc. The jury awarded appellant $500 in punitive damages against Fred W. Ware and $100 in compensatory and $500 in punitive damages against Ware Plumbing, Inc.
We have reviewed the briefs and the record and are of the opinion that appellant's points are without merit. However, we agree with appellee Ware that the verdict against him cannot stand. A jury may not, as it did here, order a defendant to pay punitive damages if it does not find him liable for either compensatory or nominal damages. Sonson v. Nelson, 357 So.2d 747 (Fla. 3d DCA 1978). See also, Lassitter v. International Union of Operating Engineers, 349 So.2d 622 (Fla. 1977).
Accordingly, we vacate that part of the final judgment which assesses punitive damages against Fred W. Ware, and remand with directions that the trial court *1102 enter judgment in Ware's favor. In all other respects, we affirm the judgment.
BOARDMAN, Acting C.J., and DANAHY, J., concur.